       Case 2:20-cv-00088-DLR Document 31 Filed 02/02/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Maria Mendez Garcia,                              No. CV-20-00088-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          Before the Court is Plaintiff’s motion for attorneys’ fees as authorized by the Equal

17   Access to Justice Act (“EAJA”), which is fully briefed. (Docs. 21, 22, 25, 30.) Plaintiff’s
18   motion is granted for the following reasons.

19          Pursuant to the EAJA, the Court shall award fees and costs to the prevailing party

20   in a Social Security Appeal unless the position of the United States was substantially
21   justified or special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A).
22   Here, the Commissioner does not dispute that Plaintiff is entitled to EAJA fees. (Doc. 25

23   at 2.) Rather, the Commissionerargues that the fee request should be reduced because it is

24   unreasonable. See Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (citation omitted) (“The

25   district court . . . should exclude from th[e] initial fee calculation hours that were not

26   ‘reasonably expended.’”). Particularly, the Commissioner challenges Plaintiff’s proposed
27   fee amount on four grounds: (1) Plaintiff billed excessively for unnecessary briefing in the
28   complaint; (2) Plaintiff used multiple attorneys resulting in duplication of effort; (3) the
       Case 2:20-cv-00088-DLR Document 31 Filed 02/02/21 Page 2 of 3



 1   issues raised were not novel or unique; and (4) Plaintiff’s attorneys billed for several
 2   insufficiently explained items. Relying on these arguments, the Commissioner requests
 3   that the Court reduce Plaintiff’s requested fee award from $8,763.25 to $7.904.15. (Doc.
 4   25 at 2.) The Court will address each ground, in turn.
 5          First, the Commissioner argues that the hours expended by Plaintiff’s counsel to
 6   draft a thorough complaint “with detailed factual and legal arguments was unnecessary to
 7   state a claim and establish jurisdiction” and that such billing was therefore unreasonable.
 8   (Doc. 25 at 4.) As noted by Plaintiff, the Court has already addressed the Commissioner’s
 9   criticism:
10                 counsel’s complaint is longer and more detailed than most
                   Social Security complaints this court has seen. It is apparently
11                 counsel’s practice to spend time early in the case examining
                   the record and identifying issues. This practice requires
12                 spending relatively more time preparing the complaint than is
                   the general practice, but time spent at the complaint stage is
13                 time that will serve counsel well when the merits briefs are
                   eventually prepared. Indeed, it is possible, as counsel explains,
14                 that a well prepared complaint can persuade the Commissioner
                   that this case should be remanded before the case is fully
15                 briefed, which would save all parties time and money.
                   Counsel’s approach is unorthodox, but his total EAJA request
16                 is not significantly larger than those submitted by other
                   practitioners in this area. Accordingly, the court cannot
17                 conclude that his approach is either inefficient or redundant.
18
     Garcia v. Commr. of Soc. Sec. Admin., No. CIV 18-504-TUC-LAB, 2019 WL 4673335, at
19
     * 2 (D. Ariz. Sept. 25, 2019). Espousing the above rationale, the Court cannot conclude
20
     that 4.6 hours spent by Plaintiff’s counsel reviewing the record and preparing the complaint
21
     was unreasonable.
22
            Second, the Commissioner complains that it was unreasonable for multiple
23
     attorneys to work on this case, which resulted in double billing. The Court has similarly
24
     rejected these arguments, noting that “legal collaboration often requires multiple attorneys
25
     to review the same documents in order to contribute meaningfully to the drafting and
26
     editing process.” Maske v. Comm'r of Soc. Sec. Admin., No. CV-18-04891-PHX-DWL,
27
     2020 WL 6562343, at *6 (D. Ariz. Nov. 9, 2020). Third, the Commissioner argues that it
28
     was unreasonable for counsel to expend 42.4 hours billing on a case whose issues were

                                                 -2-
       Case 2:20-cv-00088-DLR Document 31 Filed 02/02/21 Page 3 of 3



 1   neither novel nor unique. However, “the Court will not second-guess the amount of time
 2   Plaintiff's counsel spent on briefing the winning arguments in this case.” Barker v. Comm'r
 3   of Soc. Sec. Admin., No. CV-18-08136-PCT-DWL, 2019 WL 6893013, *4 (D. Ariz. Dec.
 4   18, 2019). “By and large, the court should defer to the winning lawyer's professional
 5   judgment as to how much time he was required to spend on the case; after all, he won, and
 6   might not have, had he been more of a slacker.” Moreno v. City of Sacramento, 534 F.3d
 7   1106, 1112 (9th Cir. 2008).
 8           Fourth, the Commissioner challenges several .1 hour entries for emails, such as
 9   “Email from . . . : [redacted]” in 2019 and 2020 (Doc. 22-2 at 2-3), arguing that the entries,
10   because their subject is redacted, “fail[] to demonstrate how these emails were necessary
11   for the litigation, or to indicate how the time was spent.” (Doc. 25 at 5.) Such entries add
12   up to only approximately one hour total. Although the Court agrees that these entries are
13   too vague for the Court to identify the general subject matter of the expenditures, the Court
14   will not exercise its discretion to reduce the award because the Court is comfortable in
15   concluding that the “emails in question were more likely legitimate time expenditures than
16   a scheme to drive up the fees request.” Maske, 2020 WL 6562343, at *7. Plaintiff’s
17   counsel is nevertheless reminded of the requirement “to provide ‘the general subject matter
18   of [] time expenditures’ for all future billing entries.” Id. (quoting Hensley, 461 U.S. at
19   437 n. 12). The Commissioner’s objections to Plaintiff’s motion for attorneys’ fees are
20   therefore overruled. Accordingly,
21           IT IS ORDERED that Plaintiff’s motion for attorneys’ fees pursuant to the EAJA
22   (Doc. 21) is GRANTED. Plaintiff is awarded $8,763.25 in attorneys’ fees under the
23   EAJA.
24           Dated this 2nd day of February, 2021.
25
26
27                                                   Douglas L. Rayes
                                                     United States District Judge
28


                                                 -3-
